MacIntyre, J.
A policy of life insurance in which the applicant is named as the beneficiary, and the insured is named as the son of the applicant, will not be enforced where it appears from the petition bringing suit thereon that the deceased insured was not a son but an adult grandson of the husband of the plaintiff, her marriage having occurred in 1930. Such a misrepresentation was so material as to avoid the policy, even if there was any “insurable interest” for the benefit of plaintiff in such step-grandson. The court did not err in sustaining the demurrer to the petition. Judgment affirmed.

Broyles, O. J., and Guerry, J., eonour.